Citation Nr: 0826980	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, left knee.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1985 to August 1993.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied ratings in excess of 10 
percent for the veteran's lumbar spine and left and right 
knee disabilities.  An October 2006 rating decision increased 
the lumbar spine disability rating to 20 percent, effective 
from September 2006; the veteran did not express disagreement 
with the effective date.


FINDINGS OF FACT

1.  The veteran's service connected lumbar spine disability 
is manifested by forward flexion of the thoracolumbar spine 
to no less than 60 degrees; incapacitating episodes of disc 
disease are not shown; and separately ratable neurological 
impairment is not shown; the spine is not ankylosed.

2.  The veteran's left knee disability is manifested by 
complaints of pain and stiffness, limitation of flexion to 
115 degrees, and by full extension; instability and ankylosis 
are not shown.

3.  The veteran's right knee disability is manifested by 
complaints of pain and stiffness, limitation of flexion to 
120 degrees, and by full extension; instability and ankylosis 
are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5237, 5242, 5243 (2007).

2.  A rating in excess of 10 percent for left knee 
patellofemoral pain syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Codes 5257, 5260, 5261 (2007).

3.  A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a recent decision, the Court outlined the notice that is 
necessary in a claim for an increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  

An April 2005 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disabilities had gotten worse.  A June 2006 statement of the 
case (SOC) informed him of the criteria used to rate his knee 
and back disabilities.  It also explained how disability 
ratings and effective dates are assigned.  Hence, the Board 
finds that a reasonable person could be expected to know 
(from the information provided by the April 2005 letter and 
by the June 2006 SOC) of the elements of (2), (3), and (4), 
listed above.  Notably, an October 2006 supplemental SOC 
readjudicated the claims after further evidence was received.

The evidence shows the veteran had actual knowledge that he 
could submit evidence showing his knee and back disabilities 
had an impact upon his employment and daily life.  As will be 
explained in detail below, statements and testimony from the 
veteran throughout the appeal period have commented on how 
his disabilities have affected his employment and daily life.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2004, June 2005, 
and September 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 

II.  Factual Background

On a June 2004 VA spine examination, the veteran had range of 
lumbar spine motion as follows:  flexion to 70 out of 90 
degrees; extension, 20 out of 30 degrees; left and right 
lateral flexion, 30 out of 30 degrees; left and right lateral 
rotation, 40 out of 45 degrees.  The range of motion was not 
additionally limited by pain, stiffness, or lack of endurance 
following repetitive use.  There was some tenderness of the 
lumbosacral spine, but no muscle spasm; straight leg raising 
test was negative.  Neurological examination was 
unremarkable.  X-rays showed degenerative changes.  Magnetic 
resonance imaging (MRI) showed decreased disc space with 
diffuse annular disc bulging annulus facet joint hypertrophy 
narrowing the bilateral neural foramina at L5-S1 bilaterally.

On June 2004 VA knees examination, the veteran reported knee 
pain on prolonged standing, bending, or walking.  He reported 
discomfort on squatting and climbing up and down the stairs.  
On examination, ranges of knee flexion were as follows:  left 
knee, 130 out of 140 degrees; right knee, 140 out of 140 
degrees.  There was no change with repeated or resisted 
motion.  The knees did not catch or pop.  Stability was 
normal, with negative McMurray's, Lachman's and drawer signs.  
There was no weakness, effusion, or quadriceps wasting.  The 
diagnosis was retropatellar pain syndrome, knees; 
degenerative joint disease, knees.

On June 2005 VA spine examination, the veteran reported back 
pain that radiated to his right leg.  He reported no 
incapacitating episodes in the past year.  He indicated that 
he had missed four weeks of work in the past 12 months due to 
back pain.  On examination, the veteran showed normal posture 
and gait.  Forward flexion of the thoracolumbar spine was 
from zero to 90 degrees, without pain; extension backward was 
from zero to 15 (out of 30) degrees, with pain.  Lateral 
flexion and lateral rotation were to 30 degrees bilaterally, 
without pain.  No additional limitations were present with 
repetition of movement.  There was no evidence of muscle 
spasm, weakness, or acute tenderness over the lumbar spine.  
Neurological examination showed intact sensory, motor, and 
reflexes.  

On June 2005 VA knees examination, the veteran reported knee 
pain, stiffness, and instability.  He stated that he had used 
two weeks of sick leave in the past year due to knee pain.  
the examiner described full, painless of range of motion in 
both knees.  Stability of both knees was intact.  

On VA spine examination in September 2006, it was noted that 
the veteran complained of chronic low back pain, with 
intermittent radiation to the proximal legs bilaterally.  
There had been no incapacitating episodes.  The veteran used 
a lumbosacral brace during the daytime and a heating pad at 
night to induce sleep.  He was unable to participate in 
sports.  He described having to change his work schedule 
(delivering pizza) two to three times per week due to back or 
knee pain.  On examination, forward flexion was to 60 
degrees, with pain at the endpoint; extension was 10 degrees, 
with pain throughout.  Lateral flexion and rotation were to 
20 degrees, bilaterally.  There was additional limitation of 
pain with extension and with repetitive use.  Neurological 
testing showed intact sensation and deep tendon reflexes were 
equal.  There was no muscular wasting, and Lasegue's was 
negative bilaterally.  The examiner described degenerative 
disc narrowing from L3-L5 to a moderate degree, and L5-S1 to 
a severe degree, with associated facet joint osteoarthritis.  

VA examination of the knees in September 2006 noted 
suprapatellar area fullness, more predominant in the right 
knee than the left, and patellar grinding, worse in the left 
knee than the right.  Lachman's and McMurray's tests were 
negative.  Range of motion of the left knee was from zero to 
115 degrees with pain at the endpoint, and in the right knee 
it was from zero to 120 degrees, with endpoint pain.  There 
was no additional limitation of motion bilaterally with 
repetitive use.

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Lumbar Spine

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 38 
C.F.R. § 4.71a, Codes 5237 and 5242.  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined below), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several pertinent notes set out after the 
diagnostic criteria, which provide the following: First, 
associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code. 
Second, for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the ranges of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees. Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation. Fourth, each range of motion should 
be rounded to the nearest 5 degrees.

Code 5243 provides that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating. Note 1 following Code 5243 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provides: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes. Under 
Code 5243, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months. A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least 
four weeks but less than six weeks, during the past 12 
months. A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

In order to warrant the next higher (40 percent) rating under 
the general rating formula, the veteran's service-connected 
disability must be manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence of record does not show limitation of motion to this 
degree at any time.  Forward flexion was never limited to 
less than 60 degrees (see September 2006 VA examination 
report); and ankylosis has never been reported.

Moreover, as there have been no reported incapacitating 
episodes, a rating in excess of 20 percent on that basis 
under Code 5243 likewise is not warranted.
Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  While VA examinations have noted the veteran's 
reports that repetitive use causes increases pain and 
limitation of motion, the rating assigned contemplates such 
degree of impairment.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Furthermore, neurological 
findings have been normal.  In summary, a rating in excess of 
20 percent is not warranted under any applicable criteria.  
The preponderance of the evidence is against this claim, and 
it must be denied.



Knees

Since there is no specific Code for patellofemoral pain 
syndrome, the disability must be rated by analogy, and the 
Board must consider all potentially applicable diagnostic 
codes.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Inasmuch as there was no instability noted on any VA 
examination, rating the disability under the Code 5257 
criteria for knee disability manifested by subluxation or 
instability would be inappropriate.  38 C.F.R. § 4.71a, Code 
5257.

Left knee flexion is not shown to have been limited to less 
than 115 degrees, and right knee flexion is not shown to have 
been limited to less than 120 degrees.  Consequently, a 
higher rating for either knee under Code 5260 is not 
warranted.  And inasmuch as right and left knee extension has 
always been reported as full, a separate compensable rating 
for either knee under Code 5261 is not warranted.

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Codes 5256, 5258, 5259, 
is not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca, supra.  
In short, a preponderance of the evidence is against a 
finding that the veteran's service connected right or left 
knee disability warrants a rating in excess of 10 percent 
under any applicable criteria.

Finally, while the veteran has referred to the effects of the 
bilateral knee and low back disabilities on his occupation 
and leisure activities, he has not indicated that there is 
marked interference with employability or that his back or 
right or left knee has required hospitalization or involved 
other factors of like gravity so as to warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease, lumbar spine, is denied.

A rating in excess of 10 percent for patellofemoral pain 
syndrome, left knee, is denied.

A rating in excess of 10 percent for patellofemoral pain 
syndrome, right knee, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


